Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 14, 2014

                                      No. 04-14-00109-CV

                                   Sergio ALANIZ, Sr., et al.,
                                           Appellants

                                                v.

                        JESUS MARIA ALVAREZ & ASSOCIATES,
                               Ana Lisa Garza, Intervenor,
                                       Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-00-328
                        Honorable J. Manuel Banales, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion issued this date, this appeal is DISMISSED for lack
of jurisdiction. TEX. R. APP. P. 42.3(a).

       It is so ORDERED on May 14, 2014.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2014.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk